DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 2 recites “a cavity” which should be changed to “the cavity” to reflect the antecedent basis of claim 1, line 9.
Claim 3, lines 1-2 recite “comprises of at least” which should be changed to “comprises at least”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1 recites the limitation “the receiving area”. It is unclear if this is the same as “a receiving region” of claim 1, line 7, or a different limitation altogether.
Claim 3, line 6 recites the phrase “in particular”. It is unclear if the limitations following the phrase “in particular” are positively recited or not. See also claim 4, line 9, claim 6, lines 3-4, and claim 7, lines 2-3. For examination purposes, the limitations following the phrase “in particular” have been interpreted to not be positively recited, and thus optional.
Claim 4, line 4 recites the limitation “its”. It is unclear which element “its” is referring to.
Claim 6, lines 4-5 recite the limitations “the clamping means” and “the brake unit”. There is a lack of proper antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sholl (US 3,612,566 A).
Regarding claim 1, Sholl discloses (Fig. 1-5) a vehicle 10 for transporting persons and/or goods, comprising at least one frame 12 (Fig. 1) which comprises:
at least one frame element 14 which extends substantially parallel or oblique to the longitudinal direction of the vehicle 10 (Fig. 1 & 2; element 14 extends parallel to longitudinal vehicle direction),
at least one wheel carrier 24 which is able to be detachably secured to the frame element 14 (Fig. 4; Col. 2, lines 1-23; via members 20 and 38) and which, together with the frame element 14, forms a receiving region between the wheel carrier 24 and the frame element 14 in which the wheel carrier 24 and the frame element 14 are spaced apart from one another at least in sections so as to form a cavity (Fig. 2 & 4 clearly show cavity between frame element 14 and outside arm 28 of wheel carrier 24 where wheel 50 resides), and
at least one wheel unit 50, 52, 58, 62 which comprises of a wheel 50 and is able to be fixed or is fixed in a rotatably mounted manner at least in sections in the receiving region between the wheel carrier 24 and the frame element 14 (Fig. 1-4; Col. 2, lines 1-23).

Regarding claim 2, Sholl further discloses (Fig. 1-5) that the receiving area formed by the cavity between the wheel support 24 and the frame element 14 is formed by an area of the frame element which is recessed with respect to its extension in the direction of the vehicle, by a portion 28 of the wheel support 24 which is integrally formed in the direction away from the wheel unit 50, 52, 58, 62 (Fig. 2 & 4 show arm 28 of wheel support 24 formed integrally to form cavity) and/or by at least one spacer element 30 which spaces the frame element 14 and the wheel support 24 from one another (Fig. 2 & 4; the arm 28 of wheel support 24 is spaced from frame element 14 by top surface 30).

Regarding claim 3, Sholl further discloses (Fig. 2-4) that the wheel unit 50, 52, 58, 62 comprises at least one wheel bearing 52 about which the wheel 50 of the wheel unit 50, 52, 58, 62 is rotatably mounted (Fig. 3), which wheel bearing 52 is able to be non-rotatably and releasably fixed to the wheel carrier 24 by means of a first wheel bearing element 62 (Fig. 3; Col. 2, lines 24-35) and/or is able to be non-rotatably fixed to an axle of the vehicle fixed to the frame, in particular to the frame element, by means of a second wheel bearing element opposite the first wheel bearing element.

Regarding claim 6, Sholl further discloses that the wheel carrier 24 comprises of, on the side facing the wheel unit 50, 52, 58, 62, at least one holding means 56 to which at least one line 46, 48 fixed to the frame element 14 is able to be fixed (Fig. 2 & 3; slot 56 receives axle 46, 48 which is fixed on the opposite end to frame element 14). 

Regarding claim 7, Sholl further discloses at least one base plate 28 which is able to be or is fixed directly or indirectly to the frame 12, in particular to the frame element 14 (Fig. 1, 2 & 4; via elements 20 and 38), and on which at least one additional load 70 can be arranged (Fig. 1, 2 & 4; suspension element 70 is an additional load fixed to plate 28).

Regarding claim 9, Sholl further discloses that the wheel support 24 is able to be fixed or is fixed to the frame element 14 with one end or with two ends outside the receiving area of the frame element 14 (Fig. 4; fixed via ends 38 ).

Regarding claim 10, Sholl further discloses that the wheel support 24 comprises at least one continuous aperture 56 through which the wheel unit 50, 52, 58, 62 is accessible from a side of the wheel support 24 facing away from the wheel unit 50, 52, 58, 62 (Fig. 4; slot 56 formed in wheel support 24 allows access to wheel unit).


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adolfs et al. (EP 1122101 A2), hereinafter Adolfs.
Regarding claim 1, Adolfs discloses a vehicle for transporting persons and/or goods (Title), comprising at least one frame 3 which comprises:
at least one frame element 3 which extends substantially parallel or obliquely to the longitudinal direction of the vehicle (Fig. 1-2; element 3a extends parallel to longitudinal vehicle direction),
at least one wheel carrier 1 which is able to be detachably secured to the frame element 3a (Fig. 2; Para. [0015] of Translation; via arms 5) and which, together with the frame element 3, forms a receiving region between the wheel carrier 1 and the frame element 3 in which the wheel carrier 1 and the frame element 3 are spaced apart from one another at least in sections so as to form a cavity (Fig. 2 clearly shows cavity, with frame on top and right sides and wheel carrier on left side), and
at least one wheel unit 6 which comprises of a wheel 6 and is able to be fixed or is fixed in a rotatably mounted manner at least in sections in the receiving region between the wheel carrier 1 and the frame element 3 (Fig. 1 & 2).

Regarding claim 2, Adolfs further discloses that the receiving area formed by the cavity between the wheel support 1 and the frame element 3 is formed by an area 3a of the frame element 3 which is recessed with respect to its extension in the direction of the vehicle (Fig. 2), by a portion of the wheel support 1 which is integrally formed in the direction away from the wheel unit 6 (Fig. 2; wheel support 1 is formed to the left of wheel unit 6) and/or by at least one spacer element 5 which spaces the frame element 3 and the wheel support 1 from one another (Fig. 2).

Regarding claim 8, Adolfs further discloses that the recessed region of the frame element 3 is formed by an integrally formed portion 3a of the frame element 3 and/or by a recess (Fig. 2 shows recess formed by top and right surfaces of frame 3).

Regarding claim 9, Adolfs further discloses that the wheel support 1 is able to be fixed or is fixed to the frame element 3 with one end or with two ends outside the receiving area of the frame element 3 (Fig. 1 shows that fixing arms 5 are located to the outside of wheel 6, which defines the receiving area).


.Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach vehicle wheel mounting systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614